UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6318



ROBERT F. KENNEDY, a/k/a Roy Lee Kennedy,

                                            Petitioner - Appellant,

          versus


EARL BESHEARS; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3546-L)


Submitted:   June 17, 1999                  Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert F. Kennedy, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Kennedy seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See Kennedy v. Beshears, No. CA-96-3546-L (D.

Md. Feb. 24, 1999).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
February 23, 1999, the district court’s records show that it was
entered on the docket sheet on February 24, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2